Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 1-2, 5-6, 8-12, 15-16, and 18-20 on the merits in response to the application filed on 10/11/2019.

Information Disclosure Statement (IDS) filed on 7/28/2022 is acknowledged.

Allowable Subject Matter
Claims 1-2, 5-6, 8-12, 15-16, and 18-20 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 1, 12 and 19 of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Gray, Kresta, Wong, Krishnaswamy and Abbaszadeh:
in response to the lower dimensional vector being clustered into the cluster representing the historical operation mode, determining that the active operation mode existing at the plant is the historical operational mode that was previously active at the plant; 
in response to determining that the active operation mode existing at the plant is the historical operational mode that was previously active at the plant, determining historical, multivariate sensor data for the plant when the historical operational mode was active at the plant;
identifying a difference between the time sequence of real-time multivariate sensor data and the historical, multivariate sensor data; 
determining, based on the difference, that a production condition exists at the plant and a root cause for the production condition; 
and adjusting a control parameter for converting the sand oil into synthesis crude oil based on the difference to resolve the root cause of the production condition.

Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1-2, 5-6, 8-12, 15-16, and 18-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on (i) determining an operational mode of the manufacturing process using the real-time, multivariate sensor data; 
(ii) determining, using the operational mode, a historical operational mode of the manufacturing process that is the same as the operational mode, wherein the historical operational mode is based on historical, multivariate sensor data for the manufacturing process; 
(iii) identifying a difference between the real-time multivariate sensor data and the historical, multivariate sensor data; 
(iv) and adjusting a control parameter of the manufacturing process based on the difference.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.

Notice of New Cited Art
Newly cited art, Krishnaswamy et al., discloses Abstract-“ A framework for autonomous predictive health monitoring includes online monitoring, offline training, and self-learning components. The monitoring component includes analyzing streaming incoming process data, which includes process variable and key performance indicators (KPIs), from multiple sources, in real time, to determine an overall health index, determine faults, diagnose and isolate faulty process variables that contribute to the health index, and predict a trend and a magnitude of the health index before failure. The self-learning component includes services linked to event management, to correct the health index from probabilities calculated based on operator feedback on true or false events after analyzing each of the detected events, self-tune limits and other model parameters, and trigger training of a model when a new normal pattern is detected. The offline training component creates models to classify each of the moving data window, cluster training windows, remove duplicate windows, and minimize training data storage size.”; Par.83-104- “the autonomous data-driven predictive monitoring system 300 can, in some embodiments, incorporate multimode process monitoring using mode identification and classification step 308. Most data-driven modeling and monitoring methods, e.g. DPCA/DPLS methods, treat the process under study as if it operates under a single operation mode. Performance of the DPCA/DPLS methods is significantly affected by variations in operating conditions, (e.g., variation in the variable means and their underlying relationship). Therefore, if a process is subjected to set-point changes or other types of mode variations, application of DPCA/DPLS on the training data for the purpose of generating a baseline model using a single mode assumption for fault detection purposes leads to erroneous results (e.g., false alarms). Identifying modes and classifying them can remedy this issue. After identifying and classifying modes, different baseline and nominal means can be identified for each mode. In a real-time monitoring sequence, the measured data can be clustered into one of the identified modes and a corresponding baseline model selected from the available library is used for generating residual signals for fault detection. Multimode process monitoring further includes mode identification for the input data. There are several approaches for autonomous mode identification, such as Bayesian Gaussian mixture analysis, mixture principal component analysis, and K nearest neighbor methods. Each of these methods utilizes a specific criterion (a statistical feature) for identifying the dominant modes and ignoring the transition modes.”
Newly cited art, Abbaszadeh et al., discloses Abstract-“ a system model construction platform may receive, from a system node data store, system node data associated with an industrial asset. The system model construction platform may automatically construct a data-driven, dynamic system model for the industrial asset based on the received system node data. A synthetic attack platform may then inject at least one synthetic attack into the data-driven, dynamic system model to create, for each of a plurality of monitoring nodes, a series of synthetic attack monitoring node values over time that represent simulated attacked operation of the industrial asset. The synthetic attack platform may store, in a synthetic attack space data source, the series of synthetic attack monitoring node values over time that represent simulated attacked operation of the industrial asset. This information may then be used, for example, along with normal operational data to construct a threat detection model for the industrial asset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Patricia Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE A WALTON/Examiner, Art Unit 3624